UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	December 31, 2016 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (84.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (13.3%) Government National Mortgage Association Pass-Through Certificates 6.00%, 1/15/29 $2 $3 5.00%, TBA, 1/1/47 4,000,000 4,295,625 4.50%, with due dates from 12/20/40 to 9/20/45 2,418,187 2,595,846 4.50%, TBA, 1/1/47 9,000,000 9,607,500 4.00%, with due dates from 7/20/44 to 5/20/46 9,215,457 10,041,168 4.00%, TBA, 1/1/47 1,000,000 1,062,031 3.50%, with due dates from 1/20/45 to 8/20/45 22,395,633 23,345,990 3.00%, TBA, 1/1/47 7,000,000 7,089,688 U.S. Government Agency Mortgage Obligations (71.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7.50%, 10/1/29 331,900 383,681 6.00%, 9/1/21 3,239 3,465 5.50%, with due dates from 7/1/19 to 8/1/19 56,201 58,520 4.50%, with due dates from 1/1/37 to 3/1/45 2,198,977 2,398,643 4.00%, 9/1/45 1,809,683 1,919,890 3.50%, with due dates from 8/1/43 to 10/1/46 2,700,112 2,774,858 3.00%, with due dates from 3/1/43 to 7/1/43 3,317,385 3,313,108 Federal National Mortgage Association Pass-Through Certificates 6.50%, 2/1/17 108 108 6.00%, with due dates from 2/1/36 to 5/1/41 2,350,809 2,656,427 6.00%, with due dates from 4/1/21 to 8/1/22 386,868 414,378 6.00%, TBA, 1/1/47 2,000,000 2,260,000 5.50%, with due dates from 2/1/35 to 1/1/38 3,913,148 4,385,173 5.50%, with due dates from 9/1/17 to 2/1/21 102,654 107,919 5.50%, TBA, 1/1/47 5,000,000 5,554,688 5.00%, 3/1/21 7,861 8,276 4.50%, with due dates from 3/1/39 to 5/1/45 5,898,559 6,423,877 4.50%, TBA, 1/1/47 5,000,000 5,375,000 4.00%, with due dates from 5/1/43 to 6/1/46 14,179,954 15,053,739 4.00%, with due dates from 5/1/19 to 9/1/20 28,455 29,408 3.50%, with due dates from 10/1/42 to 9/1/46 26,393,224 27,212,839 3.50%, TBA, 1/1/47 107,000,000 109,675,000 3.00%, with due dates from 12/1/42 to 10/1/46 35,352,982 35,287,674 3.00%, TBA, 1/1/47 48,000,000 47,722,502 2.50%, TBA, 1/1/47 38,000,000 36,189,064 Total U.S. government and agency mortgage obligations (cost $368,990,351) U.S. TREASURY OBLIGATIONS (33.1%) (a) Principal amount Value U.S. Treasury Bonds 7.125%, 2/15/23 $12,085,000 $15,559,673 6.25%, 8/15/23 17,682,000 22,102,673 4.50%, 8/15/39 (SEGSF) (SEGCCS) (SEG) 42,774,000 53,697,243 U.S. Treasury Notes 0.625%, 5/31/17 (SEGSF) 52,927,000 52,923,898 Total U.S. treasury obligations (cost $139,484,678) MORTGAGE-BACKED SECURITIES (29.5%) (a) Principal amount Value Agency collateralized mortgage obligations (29.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.961%, 4/15/37 $258,658 $403,377 IFB Ser. 2976, Class LC, 21.839%, 5/15/35 86,479 127,860 IFB Ser. 2979, Class AS, 21.692%, 3/15/34 6,276 6,490 IFB Ser. 3072, Class SM, 21.216%, 11/15/35 255,240 373,366 IFB Ser. 3249, Class PS, 19.952%, 12/15/36 114,797 162,357 IFB Ser. 3065, Class DC, 17.748%, 3/15/35 1,643,705 2,407,371 IFB Ser. 2990, Class LB, 15.147%, 6/15/34 309,376 378,522 IFB Ser. 3232, Class KS, IO, 5.596%, 10/15/36 1,135,069 154,653 IFB Ser. 4136, Class ES, IO, 5.546%, 11/15/42 3,011,834 473,761 IFB Ser. 4436, Class SC, IO, 5.446%, 2/15/45 5,360,687 1,000,840 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 2,420,130 511,857 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 3,425,316 494,376 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 4,783,845 546,070 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 6,387,253 1,113,298 Ser. 4601, Class IC, IO, 4.00%, 12/15/45 5,153,644 842,106 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 5,104,736 857,596 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 3,793,258 717,457 Ser. 4425, IO, 4.00%, 1/15/45 4,717,785 866,893 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 3,515,934 770,341 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 5,663,636 1,130,462 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 4,387,310 679,156 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 4,106,559 416,297 Ser. 4621, Class QI, IO, 3.50%, 10/15/46 7,323,914 1,210,130 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 2,558,154 403,191 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 5,739,942 885,019 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 3,789,726 503,905 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 3,735,827 321,281 Ser. 304, Class C37, IO, 3.50%, 12/15/27 3,377,776 406,105 FRB Ser. 57, Class 2A1, 3.443%, 7/25/43 938 1,011 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 4,777,380 596,426 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 3,831,747 452,261 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 8,605,953 957,412 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 9,573,083 1,039,637 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 6,630,349 702,950 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 3,088,197 325,805 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 5,663,736 553,302 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 4,257,830 316,943 Ser. 315, PO, zero %, 9/15/43 11,287,316 8,760,213 Ser. 3835, Class FO, PO, zero %, 4/15/41 5,420,419 4,618,424 Ser. 3391, PO, zero %, 4/15/37 66,380 56,350 Ser. 3300, PO, zero %, 2/15/37 36,060 31,163 Ser. 3210, PO, zero %, 5/15/36 12,886 11,661 Ser. 3326, Class WF, zero %, 10/15/35 10,269 7,615 FRB Ser. 3117, Class AF, zero %, 2/15/36 7,843 6,222 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 35.363%, 7/25/36 187,898 347,366 IFB Ser. 05-74, Class NK, 23.719%, 5/25/35 71,130 102,183 IFB Ser. 06-8, Class HP, 21.794%, 3/25/36 228,363 363,204 IFB Ser. 07-53, Class SP, 21.428%, 6/25/37 299,043 445,095 IFB Ser. 08-24, Class SP, 20.511%, 2/25/38 1,666,874 2,351,255 IFB Ser. 05-122, Class SE, 20.454%, 11/25/35 354,103 486,148 IFB Ser. 05-75, Class GS, 17.982%, 8/25/35 225,991 297,991 IFB Ser. 05-106, Class JC, 17.78%, 12/25/35 397,209 584,414 IFB Ser. 05-83, Class QP, 15.428%, 11/25/34 99,243 124,381 IFB Ser. 11-4, Class CS, 11.388%, 5/25/40 792,366 917,163 IFB Ser. 11-123, Class KS, IO, 5.844%, 10/25/41 834,689 133,417 IFB Ser. 13-103, Class SK, IO, 5.164%, 10/25/43 2,042,558 466,749 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 3,936,777 802,118 Ser. 409, Class 82, IO, 4.50%, 11/25/40 2,132,726 420,787 FRB Ser. 03-W11, Class A1, 4.26%, 6/25/33 43 45 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 3,082,374 546,771 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 2,378,773 366,181 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 2,302,252 313,337 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 4,721,070 561,078 FRB Ser. 04-W7, Class A2, 3.961%, 3/25/34 463 519 FRB Ser. 03-W14, Class 2A, 3.815%, 1/25/43 955 1,034 FRB Ser. 03-W3, Class 1A4, 3.602%, 8/25/42 1,737 1,936 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 8,491,167 1,340,670 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 4,864,336 767,688 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 1,957,729 256,717 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 5,198,680 892,618 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 5,121,200 770,731 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 3,240,039 408,245 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 8,394,466 948,312 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 2,939,070 355,334 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 4,150,324 435,453 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 3,040,644 248,117 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,459,432 214,708 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 5,508,622 505,306 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 4,016,531 451,860 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 3,581,465 258,295 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 5,176,868 381,380 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 3,327,135 251,864 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 4,159,369 467,097 FRB Ser. 04-W2, Class 4A, 2.982%, 2/25/44 683 701 FRB Ser. 07-95, Class A3, 1.006%, 8/27/36 11,444,382 11,049,810 FRB Ser. 01-50, Class B1, IO, 0.388%, 10/25/41 5,099,847 60,688 Ser. 01-79, Class BI, IO, 0.306%, 3/25/45 1,102,679 10,255 Ser. 08-53, Class DO, PO, zero %, 7/25/38 186,678 169,566 Ser. 07-64, Class LO, PO, zero %, 7/25/37 37,121 34,062 Ser. 07-44, Class CO, PO, zero %, 5/25/37 81,474 67,689 Ser. 08-36, Class OV, PO, zero %, 1/25/36 27,189 23,620 FRB Ser. 88-12, Class B, zero %, 2/25/18 204 203 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 3,760,969 893,230 IFB Ser. 11-81, Class SB, IO, 5.998%, 11/16/36 2,725,219 268,788 IFB Ser. 11-156, Class SK, IO, 5.861%, 4/20/38 4,110,062 842,563 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 2,759,155 552,907 Ser. 14-76, IO, 5.00%, 5/20/44 3,824,473 771,335 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 3,914,409 725,749 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 2,059,835 424,326 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 927,920 192,144 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 526,103 25,811 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 2,245,503 476,271 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 6,923,405 1,451,146 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 5,092,586 1,051,925 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 6,879,177 1,316,202 Ser. 12-129, IO, 4.50%, 11/16/42 3,896,772 829,896 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 4,393,662 932,774 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 2,152,878 288,120 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 5,930,841 1,118,023 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 6,523,015 1,260,246 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,886,298 357,831 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,293,253 244,554 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 3,290,838 715,824 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 632,473 9,342 Ser. 16-69, IO, 4.00%, 5/20/46 6,967,443 1,133,812 Ser. 16-27, Class IB, IO, 4.00%, 11/20/45 4,353,278 789,010 Ser. 15-94, IO, 4.00%, 7/20/45 997,015 221,636 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 5,073,326 1,028,160 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 3,416,760 745,537 Ser. 15-40, IO, 4.00%, 3/20/45 2,659,305 549,146 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 7,899,160 1,051,378 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 1,709,343 290,007 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 4,679,568 913,571 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 2,052,218 367,734 Ser. 14-104, IO, 4.00%, 3/20/42 5,049,264 898,718 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 2,514,801 307,213 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 3,175,693 384,341 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 4,111,535 441,507 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 3,356,680 567,615 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 8,424,134 1,118,725 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 9,803,016 1,296,939 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 6,692,968 1,015,189 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 4,624,395 680,295 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 5,985,752 877,607 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,432,507 377,039 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 2,360,290 383,547 Ser. 12-136, IO, 3.50%, 11/20/42 5,023,919 1,062,433 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 2,534,321 356,584 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 3,220,564 378,738 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 1,807,940 145,358 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 2,210,206 286,544 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 6,268,007 888,177 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 2,479,709 247,971 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 7,958,458 424,345 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 7,737,962 843,206 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 6,212,626 852,219 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 5,683,771 522,907 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 3,839,661 348,257 Ser. 16-H23, Class NI, IO, 2.826%, 10/20/66 8,887,638 1,239,825 Ser. 15-H22, Class GI, IO, 2.579%, 9/20/65 10,364,416 1,389,868 Ser. 16-H13, Class IK, IO, 2.564%, 6/20/66 11,324,595 1,470,250 Ser. 15-H25, Class BI, IO, 2.445%, 10/20/65 6,333,215 709,320 FRB Ser. 15-H16, Class XI, IO, 2.434%, 7/20/65 4,743,923 564,052 Ser. 15-H20, Class CI, IO, 2.405%, 8/20/65 14,822,864 1,774,578 Ser. 16-H04, Class HI, IO, 2.361%, 7/20/65 5,916,628 660,296 Ser. 15-H22, Class AI, IO, 2.353%, 9/20/65 16,877,263 1,878,439 Ser. 16-H07, Class PI, IO, 2.253%, 3/20/66 14,363,179 1,868,449 Ser. 14-H21, Class AI, IO, 2.204%, 10/20/64 9,984,961 1,002,490 Ser. 15-H10, Class HI, IO, 2.188%, 4/20/65 13,732,884 1,484,525 Ser. 16-H11, Class HI, IO, 2.08%, 1/20/66 20,261,403 2,202,475 Ser. 16-H06, Class HI, IO, 2.066%, 2/20/66 7,784,370 764,425 Ser. 15-H24, Class HI, IO, 2.032%, 9/20/65 10,434,397 884,837 Ser. 16-H03, Class AI, IO, 2.028%, 1/20/66 8,792,001 1,015,072 Ser. 16-H04, Class KI, IO, 1.934%, 2/20/66 10,329,804 967,489 Ser. 15-H23, Class TI, IO, 1.886%, 9/20/65 9,402,847 1,006,105 Ser. 16-H10, Class AI, IO, 1.833%, 4/20/66 14,983,571 1,321,551 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 10,258,675 976,626 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 8,300,820 544,534 FRB Ser. 11-H07, Class FI, IO, 1.225%, 2/20/61 31,998,287 1,366,327 Ser. 10-158, Class OP, PO, zero %, 12/20/40 300,000 249,451 Ser. 10-151, Class KO, PO, zero %, 6/16/37 283,232 236,156 Ser. 06-36, Class OD, PO, zero %, 7/16/36 3,577 2,999 Total mortgage-backed securities (cost $124,937,608) ASSET-BACKED SECURITIES (1.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.525%, 2/25/17 (acquired 2/4/16, cost $5,082,000) (RES) $5,082,000 $5,082,000 Total asset-backed securities (cost $5,082,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.4019/3 month USD-LIBOR-BBA/Jan-19 Jan-17/1.4019 $45,206,200 $5,877 Citibank, N.A. 2.226/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.226 22,603,100 65,097 2.11875/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.11875 22,603,100 12,206 Credit Suisse International 1.95275/3 month USD-LIBOR-BBA/Jan-27 Jan-17/1.95275 22,603,100 678 Goldman Sachs International 2.462/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.462 33,904,700 495,687 2.4775/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.4775 22,603,100 370,691 2.2125/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2125 22,603,100 49,275 1.1735/3 month USD-LIBOR-BBA/Jan-18 Jan-17/1.1735 90,412,400 4,521 JPMorgan Chase Bank N.A. 2.2095/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2095 22,603,100 55,378 Total purchased swap options outstanding (cost $976,680) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.77 $9,000,000 $496,350 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.58 9,000,000 479,430 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.02 9,000,000 428,850 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 9,000,000 411,930 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jan-17/101.34 50,000,000 612,500 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jan-17/98.91 13,000,000 94,380 Total purchased options outstanding (cost $703,751) SHORT-TERM INVESTMENTS (4.1%) (a) Principal amount/shares Value Interest in $275,000,000 joint tri-party repurchase agreement dated 12/30/16 with RBC Capital Markets, LLC due 1/3/17 - maturity value of $11,790,629 for an effective yield of 0.480% (collateralized by various mortgage backed securities with coupon rates ranging from 1.672% to 5.402% and due dates ranging from 1/1/19 to 11/1/46, valued at $280,514,960) $11,790,000 $11,790,000 Putnam Government Money Market Fund Class P 0.05% (AFF) Shares 5,000,000 5,000,000 U.S. Treasury Bills 0.445%, 2/16/17 (SEGSF) (SEGCCS) $1,275,000 1,274,314 Total short-term investments (cost $18,064,285) TOTAL INVESTMENTS Total investments (cost $658,239,353) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 5 $753,281 Mar-17 $(4,033) U.S. Treasury Bond Ultra 30 yr (Short) 1 $160,250 Mar-17 1,342 U.S. Treasury Note 2 yr (Long) 197 42,687,438 Mar-17 (15,782) U.S. Treasury Note 5 yr (Long) 678 79,776,235 Mar-17 (112,584) U.S. Treasury Note 10 yr (Long) 409 50,831,031 Mar-17 (109,455) U.S. Treasury Note Ultra 10 yr (Long) 1 134,063 Mar-17 (283) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $2,067,954) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0514)/3 month USD-LIBOR-BBA/Jan-19 Jan-17/2.0514 $45,206,200 $2,712 Citibank, N.A. (1.95275)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/1.95275 22,603,100 678 2.776/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.776 22,603,100 2,712 2.28475/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.28475 22,603,100 177,434 Credit Suisse International 2.73/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.73 22,603,100 1,582 Goldman Sachs International (1.52275)/3 month USD-LIBOR-BBA/Jan-18 Jan-17/1.52275 90,412,400 904 2.7625/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.7625 22,603,100 1,808 2.6875/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.6875 22,603,100 13,788 2.657/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.657 33,904,700 14,579 (2.242)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.242 33,904,700 112,903 (2.2675)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2675 22,603,100 113,016 (2.3725)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.3725 22,603,100 221,510 (2.352)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.352 33,904,700 265,474 JPMorgan Chase Bank N.A. 2.762/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.762 22,603,100 3,165 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 369,947 Total WRITTEN OPTIONS OUTSTANDING at 12/31/16 (premiums $703,750) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.02 $9,000,000 $428,850 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 9,000,000 411,930 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 9,000,000 361,350 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 9,000,000 361,350 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 9,000,000 344,430 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 9,000,000 344,430 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.52 9,000,000 293,850 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.33 9,000,000 277,020 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Jan-17/101.34 50,000,000 26,500 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Jan-17/98.91 13,000,000 25,220 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/16 (proceeds receivable $130,827,734) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.00%, 1/1/47 $16,000,000 1/18/17 $16,820,000 Federal National Mortgage Association, 3.50%, 1/1/47 50,000,000 1/18/17 51,250,000 Federal National Mortgage Association, 3.00%, 1/1/47 34,000,000 1/18/17 33,803,439 Federal National Mortgage Association, 2.50%, 1/1/47 14,000,000 1/18/17 13,332,813 Government National Mortgage Association, 4.00%, 1/1/47 4,000,000 1/24/17 4,248,125 Government National Mortgage Association, 3.50%, 1/1/47 12,000,000 1/24/17 12,478,126 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $671,286 (E) $(23) 4/24/47 3 month USD-LIBOR-BBA 1.92% $(101,374) 13,858,200 (E) 62,545 3/15/47 3 month USD-LIBOR-BBA 2.704% 374,410 198,044,300 (E) (331,243) 3/15/27 2.4885% 3 month USD-LIBOR-BBA (2,406,946) 9,295,000 (E) (10,326) 3/15/22 2.132% 3 month USD-LIBOR-BBA (55,267) 116,399,800 (E) (34,328) 3/15/19 1.6065% 3 month USD-LIBOR-BBA (144,443) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,167,092 $— 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools $(432) 1,315,839 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 197 240,426 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 639 482,607 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,079) 2,000,744 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,321 49,850 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (317) 1,024,943 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (326) 457,992 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 450 389,703 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (124) 83,936 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (31) 1,788,401 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 15,220 846,104 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,380) 936,653 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 976 67,353 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7) 1,936,001 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,358) 34,875,220 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (47,569) 26,805,468 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 150,057 Citibank, N.A. 878,880 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,199) 95,567 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (130) Credit Suisse International 240,723 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (328) 1,367,788 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,425 1,181,297 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (313) 133,077 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (14) 827,685 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (780) 542,647 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (511) 537,591 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (309) 3,415,100 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,681) 1,854,634 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 589 Goldman Sachs International 1,272,508 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (8,091) 981,645 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,242) 3,256,785 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (34,274) 1,232,991 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,840) 3,687,876 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (5,030) 3,265,205 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 490 3,265,205 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 490 1,821,419 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 10,196 684,266 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 3,830 707,599 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,197) 208,831 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,198) 1,432,786 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (15,079) 970,195 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 5,431 2,495,165 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 13,968 1,164,243 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 6,517 92,532 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 518 246,691 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools 1,381 485,284 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,086) 1,394,550 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (8,867) 2,150,943 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 323 2,401,304 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 360 2,211,271 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (23,272) 2,665,895 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 400 1,837,679 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,915 2,307,560 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 5,533 JPMorgan Chase Bank N.A. 170,913 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (54) 269,074 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (85) 1,837,438 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,915 JPMorgan Securities LLC 2,022,641 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,588) Total — Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $435,675,261. (b) The aggregate identified cost on a tax basis is $667,987,779, resulting in gross unrealized appreciation and depreciation of $8,843,481 and $9,842,217, respectively, or net unrealized depreciation of $998,736. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,082,000 or 1.2% of net assets. (AFF) Affiliated company. For investments in Putnam Government Money Market Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Government Money Market Fund * 5,000,000 — — — 5,000,000 Totals $— $— $— * Management fees incurred through investment in Putnam Government Money Market Fund have been waived by the fund. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $345,500,949 to cover certain derivative contracts, and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk, and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $777,712 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,098,293 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $5,082,000 $— Mortgage-backed securities — 128,730,304 — Purchased options outstanding — 2,523,440 — Purchased swap options outstanding — 1,059,410 — U.S. government and agency mortgage obligations — 367,246,088 — U.S. treasury obligations — 144,283,487 — Short-term investments 5,000,000 13,064,314 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts (240,795) — — Written options outstanding — (2,874,930) — Written swap options outstanding — (1,302,212) — TBA sale commitments — (131,932,503) — Interest rate swap contracts — (2,020,245) — Total return swap contracts — 36,350 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts 4,124,198 6,943,180 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) OTC interest rate swap contracts (notional) $—* Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ — — 12,768,667 — 12,768,667 OTC Total return swap contracts*# — 172,860 — — 2,014 51,352 1,915 — — 228,141 Futures contracts§ — 267,500 267,500 Purchased swap options# 5,877 — — 77,303 678 920,174 55,378 — — 1,059,410 Purchased options# — 2,523,440 — — 2,523,440 Total Assets $5,877 $172,860 $12,768,667 $77,303 $2,692 $971,526 $2,580,733 $— $267,500 $16,847,158 Liabilities: Centrally cleared interest rate swap contracts§ — — 13,382,087 — 13,382,087 OTC Total return swap contracts*# — 64,623 — 1,329 4,936 119,176 139 1,588 — 191,791 Futures contracts§ — Written swap options# 2,712 — — 180,824 1,582 743,982 373,112 — — 1,302,212 Written options# — 2,874,930 — — 2,874,930 Total Liabilities $2,712 $64,623 $13,382,087 $182,153 $6,518 $863,158 $3,248,181 $1,588 $— $17,751,020 Total Financial and Derivative Net Assets $3,165 $108,237 $(613,420) $(104,850) $(3,826) $108,368 $(667,448) $(1,588) $267,500 $(903,862) Total collateral received (pledged)##† $— $(32,640) $— $(104,850) $— $— $(667,448) $— $— Net amount $3,165 $140,877 $(613,420) $— $(3,826) $108,368 $— $(1,588) $267,500 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: February 28, 2017
